Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,5-7,13,15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, this claim separately incudes “an air quality sensor” 100 (line 5) and “a detector array” 104 (line 7).  However, the specification suggests that the array is a portion of the air quality sensor.  As such, the claim is not consistent with the specification.
	As to claim  1, this claim calls for “at least two detector elements” (line 7), “a first detector element” (line 27) and “a second detector element” (line 28).  Are the elements of lines 27,28 in addition to the elements of line 7; or are their 4 detector elements? 
	As to claim 1, “identify the contaminant” (lines 19-20) is confusing in the event that the “one” (line 16) is “absence” (line 16).  One cannot identify that which is absent.
	As to claims 5,6, these claims are dependent upon a cancelled claim.  Which, if any, claim might they depend upon?
	As to claim 13, “the enclosure” lacks antecedent basis.  Is the dependence in error?
	As to claim 15, “”the detector element is a first detector element” (line 13) is confusing.  Contrast with - - one of the detector elements is a first detector element - - .
	As to claim 15, isn’t the “a second detector element” (line 16) the other detector in the “array” (line 2)?  Contrast “a second detector element” (line 16) with - - the other detector element - - .’


NOTE: Claims 1 and 15 each individually includes determining both presence and absence of contaminants limitations.  Claim 1’s processor includes instructions to identify contaminants (lines 19-21), which is consistent with determining “presence” (line 15 of such); but is also consistent in determining “absence” (line 15) as the system may sense presence at one time, and absence at a different time.1  The same is the case in regard to claim 15, as claim 15’s method includes “identifying specific contaminants” (line 19), which is consistent with determining “presence” (line 10); but is also consistent with determining “absence” (line 10) as the same method may of course sense presence at one time, and absence at a different time.2  Both nuisance contaminants and hazardous contaminant are defined in each of the 2 independent claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Claim 1’s “the contaminant” (lines 19,20) relates back to “a contaminant” (line 15) which is that determined to be either present or absent as some time.
        2 Claim 15’s “identifying specific contaminants” (line 19) relates back to “presence” (line 10) “a nuisance contaminant” and “a hazardous contaminant” (line 10).